DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 04/26/2021.  Claims 1, 9, 10, 14, 17, and 20 have been amended.  Claims 1-20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 10, and 17 are allowed for the reasons argued by applicants in the remarks filed on 04/26/2021. Claims 2-9, 11-16, and 18-20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art Kilbourn (US 9294468 B1) teaches “generating in a portable device an application-level certificate for an application installed on the portable device by inserting a name of a package in an application name field of the application-level certificate that is signed by a device-level certificate of the portable device, wherein the device-level certificate is generated and self-signed at the portable device; forwarding to a controller a request to authenticate the application, the request including the application-level certificate with public key information related to the portable device; receiving a request from the controller to form a secure communication channel between the portable device and the controller based on the authenticated application-level certificate, wherein the request indicates that the application has been authenticated based on the application-level certificate; and establishing the secure communication channel with the controller, wherein the controller uses the public key information to establish the secure communication channel”,
None of the prior art of record teaches individually or in combination the limitations listed below as recited in the amended independent claims [emphasis added]:
[Claim 1] “the packaged application contains both a web server and a corresponding web client, wherein the web server is configured to serve web requests from the web client; and in response to receiving the request, automatically generating, with the web server, data representing a server certificate and a client certificate for the web client… the private memory being accessible to the web server and the web client… authenticating the web client to the web server with the retrieved copy of the stored client certificate and authenticating the web server to the web client using a copy of the stored server certificate”;
[Claim 10] “generate, with a web server of the packaged application, data representing a server certificate and a client certificate for a web client co- packaged with the web server, wherein the web server is configured to serve web requests from the web client… the private memory being accessible to the web server and the web client… authenticating the co-packaged web client to the web server of the packaged application and authenticating the web server to the web client with a copy of the stored server certificate”;
[Claim 17] “upon receiving the client certificate, authenticating the connection request from the web client using a second copy of a client certificate previously generated by the web server for the co-packaged web client and stored in a private memory accessible to the web server and the co-packaged web client… establishing, with the web server, a secure connection with the web client to allow the web client access to system level services on the same host computing device in response to the received connection request”.
The prior art of record cited consisted of the following references.
LAMBIASE et al. (US 20090240936 A1) disclosed a method and system for storing a plurality of client certificate credentials via a client web browser into one or more keystore file(s). The client web browser is used to establish the secure data 
Zhang et al. (US 20130091353 A1) disclosed transferring a client device certificate and an associated encrypted client private key to a client device from a secure device. The secure device receives over a secure connection, a secure device certificate, a secure device private key and a plurality of client device certificates. Each client certificate is associated with a bootstrap public key but is not assigned to any particular client device. A plurality of encrypted client private keys is also received. Each of the encrypted client private keys comprises a client private key associated with one of the client device certificates encrypted with the bootstrap public key. The plurality of client device certificates is stored. The encrypted client private keys are stored in double encrypted protected form. A client device certificate and an associated encrypted client private key are transferred to a client device that has successfully registered with the secure device
Garmark et al. (US 20130269019 A1) disclosed a method for controlling a local utility, comprising: at a client computer having a processor and memory storing 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Borges et al. (“Secure and Privacy-Friendly Public Key Generation and Certification”,  September 2014, IEEE 13th International Conference on Trust, Security and Privacy in Computing and Communications, pp. 114-121)
Thornton et al. (US 20050081029 A1)
Enokida (US 20060036850 A1)
Lund et al. (US 20140215213 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

04.28.2021